           Case 2:19-cr-00011-JAM Document 43 Filed 07/28/20 Page 1 of 4


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     GUILLERMO JOSE LEON RAMIREZ
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )   Case No. 2:19-cr-0011 JAM
                                                     )            2:19-cr-0012 MCE
11                  Plaintiff,                       )
                                                     )   UNOPPOSED MOTION AND ORDER FOR
12   vs.                                             )   TEMPORARY MODIFICATION OF
                                                     )   CONDITIONS OF PRETRIAL RELEASE
13   GUILLERMO JOSE LEON RAMIREZ,                    )
                                                     )   Honorable Allison Claire
14                  Defendant.                       )
                                                     )
15                                                   )
16            The defendant, GUILLERMO JOSE LEON RAMIREZ, is currently on pretrial release in
17   this district. He has cosigned a bond along with his brother, Aurelio Leon Ramirez, secured by
18   all the equity in his brother’s home. See CR 7 in 2:19-cr-011 JAM. Mr. Ramirez resides in
19   Oroville, California.
20            Mr. Ramirez is charged in 2:19-cr-0011 JAM with one violation of 18 U.S.C. § 922(g)
21   (felon in possession of ammunition), and in 2:19-cr-0012 MCE with violations of 21 U.S.C. §§
22   846, 841(a)(1) (conspiracy to distribute and to possess with intent to distribute fentanyl) (Count
23   1), and 21 U.S.C. § 841(a)(1) (distribution of fentanyl) (Counts 2 and 3). See CR 17 in 2:19-cr-
24   11 JAM, and see CR 27 in 2:19-cr-12 MCE. He entered a guilty plea on October 10, 2019, and
25   is scheduled for judgment and sentencing on August 13, 2020.
26            Mr. Ramirez, through Assistant Federal Defender, Hannah R. Labaree, hereby moves that
27   Defendant’s Conditions of Release be temporarily amended to suspend condition number 12
28   (hours of curfew) (CR 23 in 2:19-cr-11 JAM), on August 7 and 8, 2020, with all other conditions

       Unopposed Motion for Temporary Modification
       of Terms of Pretrial Release
        Case 2:19-cr-00011-JAM Document 43 Filed 07/28/20 Page 2 of 4


1    to remain in full force and effect.
2           Condition 12 currently requires that Mr. Ramirez remain inside his residence every day
3    from 9:00 P.M. to 6:00 A.M., and is enforced by Condition 11, which imposes on Mr. Ramirez
4    location monitoring. Defendant requests that special condition 12 be temporarily amended such
5    that Mr. Ramirez be subject to a 1:00 AM curfew on the nights of August 7 and 8. The purpose
6    is to allow Mr. Ramirez to have friends and family over to his yard to celebrate his birthday
7    (August 5), without worry that his ankle monitor settings will be triggered. Mr. Ramirez lives on
8    a one-acre property in a trailer, and he wants to host a barbecue and have friends and family over
9    to spend time outside on the property.
10          On July 24, 2020, Mr. Ramirez’ Pretrial Services Officer indicated that Mr. Ramirez is in
11   compliance with his conditions of release. Pretrial Services is not opposed to the temporary
12   amendment of curfew condition. The Assistant United States Attorney does not oppose this
13   request in light of the Pretrial Services Officer’s approval.
14          Mr. Ramirez has been on Pretrial Release since December 3, 2018. See 2:19-cr-11 JAM,
15   CR On two previous occasions, Honorable Magistrate Judges Delaney and Newman have
16   granted his unopposed requests for temporary modification of his pretrial release lifting the
17   curfew and ankle monitor requirements for a short period of time. See 2:19-cr-12 MCE, CR 75
18   and 86 (Orders granting temporary modification in September 2019 and January 2020).
19   ////
20   ////
21   ////
22   ////
23   ////
24   ////
25   ////
26   ////
27
     ////
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
       Case 2:19-cr-00011-JAM Document 43 Filed 07/28/20 Page 3 of 4


1           Therefore, Defendant respectfully requests that the above-described temporary
2    modification be made to Mr. Ramirez’ special conditions of pretrial release for the nights of
3    August 7 and 8.
4                                                   Respectfully submitted,
5    DATED: July 27, 2020                           HEATHER E. WILLIAMS
6                                                   Federal Defender
7                                                   /s/ Hannah R. Labaree
8                                                   HANNAH R. LABAREE
                                                    Assistant Federal Defender
9                                                   Attorney for GUILLERMO JOSE LEON
                                                    RAMIREZ
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
       Case 2:19-cr-00011-JAM Document 43 Filed 07/28/20 Page 4 of 4


1                                                   ORDER
2    GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Number 12 for defendant, Guillermo Jose Leon Ramirez, setting his hours
4    of curfew from 9 PM to 6 AM, be temporarily amended on August 7 and 8, 2020, such that
5    his curfew last from 1:00 AM to 6:00 AM. This condition shall resume under its current terms
6    on the evening of August 9, such that the curfew of 9:00 P.M. be re-imposed on August 9
7    (condition 12) and enforced via location monitoring (condition 11). All other conditions of
8    pretrial release shall remain in force.
9
10   DATED: July 28, 2020

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
